              Case 2:08-cv-00649-JCC Document 25 Filed 02/08/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                           CASE NO. C08-0649-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12   PHYSIO-CONTROL, INC., a corporation,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant Physio-Control, Inc.’s unopposed
18   motion to dissolve the May 9, 2008 consent decree in its entirety (Dkt. No. 24). Because an
19   approved consent decree represents a judgment of the court, a party seeking relief from its terms
20   must establish one of the grounds identified in Federal Rule of Procedure 60(b). Rufo v. Inmates
21   of Suffolk Cty. Jail, 502 U.S. 367, 378 (1992); Bellevue Manor Assocs. v. United States, 165 F.3d
22   1249, 1256 (9th Cir. 1999). Defendant has not identified the grounds for its request. Therefore,
23   the Court ORDERS Defendant to file a supplemental brief within thirty (30) days showing why
24   dissolution of the consent decree is warranted. The Clerk is DIRECTED to re-note Defendant’s
25

26


     MINUTE ORDER
     C08-0649-JCC
     PAGE - 1
                Case 2:08-cv-00649-JCC Document 25 Filed 02/08/21 Page 2 of 2




 1   motion (Dkt. No. 24) for March 10, 2021.1

 2           DATED this 8th day of February 2021.

 3                                                                  William M. McCool
                                                                    Clerk of Court
 4
                                                                    s/Paula McNabb
 5
                                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
     1
      The Court also DIRECTS the Clerk to strike Defendant’s earlier-filed motion to dissolve the consent decree (Dkt.
26
     No. 23) as it is rendered moot by the instant filing (Dkt. No. 24).


     MINUTE ORDER
     C08-0649-JCC
     PAGE - 2
